DETAILED ACTION
This action is in response to the amendment filed 02/10/2021. Claims 1-2, 5-6 and 9-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The objections to the title and abstract have been withdrawn in light of the instant amendments to the title and abstract. 

Allowable Subject Matter
Claims 1-2, 5-6 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …operate to search in an order for the prescribed physical block when the second firmware is read from the flash memory, wherein writing information, the writing information including the management information, is written to the prescribed physical block in a same format regardless of a type of flash memory, wherein information written to pages is sequentially read at prescribed page intervals in the prescribed search range in searching for the prescribed physical blocks wherein the memory controller is configured to write identification information for identifying the prescribed physical block to the prescribed physical block, wherein the memory controller is configured to operate to search for the prescribed physical block based on the identification information at the time of activation, wherein a condition for determining that the prescribed physical block has been found includes a condition that the identification information for identifying the prescribed physical block is included in the sequentially read information, and wherein the identification information is also written to the prescribed physical block in the same format regardless of a type of flash memory”, in conjunction with the other limitations of the independent claim, wherein the memory controller is configured to write identification information for identifying a prescribed physical block to the prescribed physical block, the memory controller is configured to search for the prescribed physical block at the time of activation, wherein determining the block has been found includes a condition that the identification information is included in the sequentially read information, where the sequentially read information is information sequentially read at prescribed page intervals in a prescribed search range and where the identification information is written to the prescribed physical block in a same format regardless of a type of flash memory, is not cited by the prior art of record. 
The closest prior art of record is Oshima. Oshima generally discloses utilizing a physical block as a management block and searching for a management block based on a pre-formatted, prior to shipping the flash memory, marking block. However, Oshima does not disclose a memory controller that writes identification information for identifying a prescribed physical block to the prescribed physical block, wherein the memory controller is configured to search for the prescribed physical block at the time of activation, wherein determining the block has been found includes a condition that the identification information is included in the sequentially read information and where the identification information is written to the prescribed physical block in a same format regardless of a type of flash memory. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 2 and 5-6 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 9,“ … operate to search in an order for the prescribed physical block when the second firmware is read from the flash memory, wherein writing information, the writing information including the management information, is written to the prescribed physical block in a same format regardless of type of flash memory, wherein information written to pages is sequentially read at prescribed page intervals in the prescribed search range in searching for the prescribed physical blocks, wherein the memory controller is configured to write identification information for identifying the prescribed physical block to the prescribed physical block, wherein the memory controller is configured to operate to search for the prescribed physical block based on the identification information at the time of activation, wherein a condition for determining that the prescribed physical block has been found includes a condition that the identification information for identifying the prescribed physical block is included in the sequentially read information, and wherein the identification information is also written to the prescribed physical block in the same format regardless of a type of flash memory.”, in conjunction with the other limitations of the independent claim, wherein the memory controller is configured to write identification information for identifying a prescribed physical block to the prescribed physical block, the memory controller is configured to search for the prescribed physical block at the 
The closest prior art of record is Oshima. Oshima generally discloses utilizing a physical block as a management block and searching for a management block based on a pre-formatted, prior to shipping the flash memory, marking block. However, Oshima does not disclose a memory controller that writes identification information for identifying a prescribed physical block to the prescribed physical block, wherein the memory controller is configured to search for the prescribed physical block at the time of activation, wherein determining the block has been found includes a condition that the identification information is included in the sequentially read information and where the identification information is written to the prescribed physical block in a same format regardless of a type of flash memory. Therefore, the prior art of record does not appear to teach claim 9 as a whole. Claim 10 is allowable at least by the virtues of their dependencies from independent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183